TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00772-CV



                                     In re Madeleine Connor




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


                Relator Madeleine Connor has filed a petition for writ of mandamus complaining of

the trial court’s order severing her claims against certain defendants after those claims were

dismissed pursuant to the Texas Citizens Participation Act.1 See Tex. R. App. P. 52.

                Mandamus relief may be appropriate if a trial court improperly severs claims into a

separate case.2 See, e.g., In re State, 355 S.W.3d 611, 614-15 (Tex. 2011) (when severance into eight

separate suits was improper, State lacked adequate remedy by appeal because of “enormous

waste of judicial and public resources”); In re City of Austin Police Dep’t, No. 03-98-00661-CV,

1999 WL 11224, at *1 (Tex. App.—Austin Jan. 14, 1999, orig. proceeding) (per curiam) (not

designated for publication) (Texas courts have a policy against “piecemeal trials,” and mandamus

relief “is appropriate when the trial court improperly severs a single cause of action”). However,


       1
           See Tex. Civ. Prac. & Rem. Code §§ 27.001-.011.
       2
           See In re State, 355 S.W.3d 611, 614 (Tex. 2011) (severance is proper if controversy
involves multiple causes of action, severed claim could be independently asserted, and severed claim
is not so interwoven with remaining claim that they involve same facts and issues).
Connor’s claims against the real parties in interest have been dismissed and thus can no longer be

considered interwoven with her remaining claims. Further, Connor has explained that she wishes

to challenge the dismissal of her claims against the real parties in interest, and the severance order

rendered those dismissals final and appealable. See, e.g., Martinez v. Humble Sand & Gravel, Inc.,

875 S.W.2d 311, 313 (Tex. 1994). Thus, Connor has an adequate remedy by appeal. See In re

Rogers, No. 09-11-00644-CV, 2012 WL 112553, at *1 (Tex. App.—Beaumont Jan. 12, 2012, orig.

proceeding) (mem. op.) (“As to the severed cause, appeal is available and will be an adequate

remedy.”); In re Fantroy, No. 10-09-00008-CV, 2009 WL 91712, at *1-2 (Tex. App.—Waco

Jan. 9, 2009, orig. proceeding) (mem. op.) (“because he has an adequate remedy by appeal of the

judgment and severance order, Fantroy’s petition for writ of mandamus is denied”); In re Clayton,

No. 09-05-00412-CV, 2006 WL 1045175, at *2 (Tex. App.—Beaumont Apr. 20, 2006, orig.

proceeding (mem. op.) (once severance signed, interlocutory orders were appealable). We deny the

petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: December 13, 2018




                                                  2